616 F.2d 254
UNITED STATES of America ex rel. Bruce BARKSDALE, Petitioner-Appellant,v.Frank BLACKBURN, Warden, Louisiana State Penitentiary,Respondent-Appellee.
No. 78-2582.
United States Court of Appeals, Fifth Circuit.
April 15, 1980.

Appeal from the United States District Court for the Eastern District of Louisiana; Charles Schwartz, Jr., Judge.


1
John Wilson Reed, New Orleans, La.  (Court-appointed), for petitioner-appellant.


2
Maurine Carroll, William F. Wessel, Asst. Dist. Attys., New Orleans, La., John S. Baker, Jr., Baton Rouge, La., for respondent-appellee.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


4
(Opinion Jan. 21, 1980, 5 Cir., 1980, 610 F.2d 253).


5
Before COLEMAN, Chief Judge, BROWN, AINSWORTH, GODBOLD, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KARVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON and THOMAS A. CLARK, Circuit Judges.

BY THE COURT:

6
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc.


7
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify briefing schedule for the filing of supplemental briefs.